Citation Nr: 1110355	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  04-30 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.  

2.  Entitlement to service connection for status post bilateral hip replacement.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for arthritis of the ankles, shoulders, and cervical spine, with radiculopathy.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel
INTRODUCTION

The Veteran had active service from August 1975 to March 1980, with subsequent Reserve service through 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

A hearing was held before a Decision Review Officer at the RO in November 2004.  In August 2008, a hearing was held before the undersigned Veterans Law Judge, who is the Board member making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The transcripts of the hearings are in the claims folder.  

In October 2008, the Board granted service-connection for sinusitis/rhinitis and denied service-connection for a heart disorder and rheumatoid arthritis.  The issues listed above were remanded for further development.  As discussed in detail below, the requested development has been completed.  The Board now proceeds with its review of the appeal.  

In its October 2008 decision, the Board noted that the Veteran apparently raised claims of service-connection for costochondritis and headaches.  Those claims were referred to the RO for appropriate action.  The file was referred to the Appeals Management Center (AMC) for development and has yet to be returned to the RO.  Consequently, the claims for service-connection for costochondritis and headaches are again referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's bilateral knee disorder is not the result of disease or injury during active service or during active duty for training.  

2.  The Veteran's bilateral knee disorder did not increase in severity during active service or during active duty for training.  

3.  The Veteran's status post bilateral hip replacement is not the result of disease or injury during active service or during active duty for training.  

4.  The hip disorder that led to the Veteran's status post bilateral hip replacement did not increase in severity during active service or during active duty for training.  

5.  The Veteran's hypertension is not the result of disease or injury during active service or during active duty for training.  

6.  Hypertension was not manifested to any degree during the first post service year.  

7.  The Veteran's hypertension did not increase in severity during active service or during active duty for training.  

8.  The Veteran's arthritis of the ankles, shoulders, and cervical spine, with radiculopathy, is not the result of disease or injury while on active service.  

9.  Arthritis was not manifested to any degree during the first post service year.  

10.  The Veteran's arthritis of the ankles, shoulders, and cervical spine, with radiculopathy, did not increase in severity during active service or during active duty for training.  


CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred in or aggravated by active military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1112, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

2.  A bilateral hip disorder, status post bilateral hip replacement, was not incurred in or aggravated by active military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1112, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

3.  Hypertension was not incurred in or aggravated by active military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1112, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

4.  Arthritis of the ankles, shoulders, and cervical spine, with radiculopathy, was not incurred in or aggravated by active military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1112, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In a letters dated in August and September 2002 the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The initial notice letter was provided before the adjudication of his claims in June 2003.  An updated notice letter was provided in March 2004.  Thereafter, he was afforded a meaningful opportunity to participate effectively in the processing of his claims and given ample time to respond.  This cured any notice defects before the agency of original jurisdiction (AOJ) readjudicated the case by way of a supplemental statement of the case issued in November 2010.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  A March 2006 letter provided notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was not prejudiced by this late notice because the claims are being denied and neither a rating nor an effective date will be assigned.  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's available service medical records have been obtained.  Additional attempts were made to locate service treatment records at various locations.  He has been notified that not all records were found.  His available post-service treatment records have also been obtained.  The Veteran has had a VA examination and a medical opinion has been obtained.  He has also been afforded hearings before RO and Board personnel.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  In fact he has stated that he has no additional evidence to submit.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service-Connection

In order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Certain listed disabilities, including arthritis and hypertension, may be presumed to have been incurred during active military service if manifested to a degree of 10 percent within the first year following 90 days or more active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In this case, there is no credible evidence that arthritis or hypertension were manifested to any degree during the year after the Veteran completed his active service.  

Discussion

The Veteran's claim is supported by his sworn testimony of having had ankle and knee problems during his active service.  As a lay witness, he is competent to report what he experienced.  However, he does not have the medical expertise to make a medical diagnosis or to connect one medical diagnosis to another.  38 C.F.R. § 3.159(a) (2010).  

All available service treatment records have been obtained.  The service department has searched for additional records but none were found.  The Veteran was notified that not all of his records were found.  Nevertheless, we do have some significant examination reports.  

As a reservist, the Veteran had periods of active duty for training.  He has not reported and there is no record of any of the claimed disabilities being symptomatic during any of these periods of active duty for training.  That is, there is no lay evidence or medical documentation that any of the claimed disabilities had their onset or increased in severity during his active duty for training.  

On examination for separation from service, in December 1979, the Veteran's head, neck, heart, vascular system, upper extremities, and lower extremities were normal.  Blood pressure was 138/90.  

On examination for promotion consideration, in October 1982, the Veteran's head, neck, heart, vascular system, upper extremities, and lower extremities were again found to be normal.  Blood pressure was 132/78.  

The Veteran had a "4 year" examination in August 1987.  Once again, his head, neck, heart, vascular system, upper extremities, and lower extremities were normal.  Blood pressure was 136/84.  

In a letter dated in October 1988, private physician, S. B. W., M.D., notified the Veteran's Reserve unit that the Veteran had been under his care since August 1988 for complaints of pain and swelling in the knee.  He underwent an arthroscopy in September 1988 and was noted to have some mild degenerative arthritis in the medial compartment of the patellofemoral joint.  Running on a regular basis was not indicated.  In November 1988, the Veteran was given a physical profile.  A subsequent profile specified that it was for degenerative arthritis of the right knee.   

An "Over 40" examination was done in April 1992.  Here, too, the Veteran's head, neck, heart, vascular system, upper extremities, and lower extremities were normal.  Blood pressure was 132/80.  An electrocardiogram was reported to be normal 

A private physician's note, dated in February 1995, reflects complaints of bilateral knee pain, worse on the right.  It was reported that the Veteran had had arthroscopic surgery on the right knee for a torn medial meniscus.  The right knee was swollen compared to the left.  Both knees had condromalacia and ballottement of the patella.  X-rays of the right knee revealed early degenerative joint changes, very mild.  There were similar findings in April 1995.  

The private physician's notes on January 1997 show the Veteran had developed pain in his left hip.  X-rays indicated avascular necrosis of the femoral head with some apparent early collapse.  Magnetic Resonance Imaging (MRI) in February 1997 revealed that both hips were affected by avascular necrosis.  

The service department conducted an examination of the Veteran in April 1997.  His head, neck, heart, vascular system, and upper extremities were normal.  The only lower extremity disability was a limited range of motion in both hips.  The diagnosis was avascular necrosis of femoral heads.  Blood pressure was 166/84 and there was a diagnosis of systolic hypertension.  In October 1997, it was determined that the Veteran was not eligible for retention due to severe pain, limitation of motion and of function from aseptic necrosis of both hips.  

Private physician clinical notes of August 1997 show the Veteran complained of shoulder pain beginning in October 1996 and not injury related.  In September 1997, the Veteran complained of pain in the left side of the neck, left shoulder, posteriorly, down the outer aspect of the arm, into the thumb, index, and ring fingers of the left hand, with some paresthesias.  The symptoms had been going on since the previous October with no antecedent injury.  Although, in 1993, he had similar symptoms with a MRI of the cervical spine apparently not showing any herniated disc or other pathology.  Examination led to a diagnosis of left C6 radiculopathy.  Blood pressure was 150/88.   

In December 1997, private physician, J. W. N., M.D., wrote that the Veteran's neck and arm pain continued to do well but he had pain in his lower back, hips, groin, and especially with bending, trying to get out of a chair, and even trying to walk.  Works-ups for connective tissue disorder were negative and his "sed rate" (a test for rheumatoid arthritis) was normal.  The cause of the Veteran's symptoms was not clear and further testing was recommended.  

In July 1998, avascular necrosis of the right hip was treated at a private hospital with a right total hip arthroplasty.  The discharge summary noted that the Veteran had bilateral hip pain for the past 2 to 3 years.  He had a history of receiving approximately 30 days of prednisone therapy in 1996 for costochondritis.  Stage IV avascular necrosis of the left hip was surgically treated in April 1999 with a left total hip arthroplasty.  

In November 2001, the Veteran saw D. W. C., D.O. and was found to have a blood pressure of 160/84.  The doctor diagnosed uncontrolled hypertension.  Medication was initiated.  The Veteran was placed on serial blood pressure checks until he had good compliance of his blood pressure.  Diagnoses of hypertension appear in the subsequent records.  

In December 2005, the Veteran was hospitalized for a cerebrovascular accident.  He was released in early January 2006, but readmitted later that month for a recurrence.  The file contains extensive information on his stroke residuals and treatment.  

Neck and right shoulder complaints continued.  In June 2006, MRI of the cervical spine revealed degenerative changes in the mid cervical spine, most significant at C5-6 with bilateral foraminal stenosis.  In September 2006, imaging studies disclosed mild degenerative joint disease in the right shoulder acromioclavicular joint.  No acute abnormalities were identified.  

Clinical notes from a private chiropractor reflect treatment from October to December 2008.  The Veteran's complaints included neck pain with radiation into the right and left shoulders.  In October 2008, the chiropractor entered an impression of scoliosis of the cervical, upper and mid thoracic spine, loss of cervical lordosis, severe disc disease of C5-C6, intervertebral foramina narrowing at C3-C5, and multiple misalignments of the cervical and thoracic spine.   

Recent VA clinical notes primarily address the stroke residuals.  

The Veteran had a VA examination in October 2010.  The claims folder was reviewed.  The Veteran reported bilateral knee injuries in 1988 and arthroscopic surgery of the right knee.  He stated that he had pain, weakness, stiffness, locking, and lack of endurance, with some episodes of effusion.  Examination of the knees showed that they were stable with full extension.  Flexion was limited to 123 degrees on the left and 120 degrees on the right.  There was no crepitus or effusion.  No specific pain was noted on palpation.  The Veteran had osteonecrosis of the bilateral hips and underwent bilateral total hip arthroplasties in 1997.  He reported pain before and after the hip surgeries.  The examiner measured the ranges of hip motion and noted increasing pain throughout the range of motion.  X-rays revealed the total hip arthroplasties, bilaterally, and mild degenerative changes of the knees, bilaterally.  The diagnoses were osteonecrosis resulting in bilateral total hip arthroplasties of the bilateral hips; and, degenerative joint disease of the bilateral knees.  The examiner expressed the opinion that the bilateral total hip arthroplasties and bilateral degenerative changes of the knees were less likely than not related to active duty.  He explained that he had reviewed the claims folder and could find not a direct connection.  

Conclusion

The initial requirement for service-connection is that there must be a current disability.  It is not enough to show injury during service, there must currently be a residual disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There must be a current disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In this case, although the Veteran is competent to report that he had ankle problems in service, there is no competent medical evidence of a current ankle disability.  That is, even though there are extensive recent work-ups by many care providers there are no medical diagnoses of arthritis or any other disability of the ankles.  In the absence of credible evidence of a current disability, the claim for service-connection for arthritis of the ankles must be denied.  

Similarly, there is no competent evidence of arthritis in the left shoulder.  In 2008, the Veteran's private chiropractor noted the Veteran's left shoulder complaints but found that they were related to degenerative changes in the neck rather than to any changes in the left shoulder itself.  Here, again, we find that even though there have been extensive recent work-ups by many care providers there are no medical diagnoses of arthritis or any other disability of the left shoulder.  In the absence of credible evidence of a current disability, the claim for service-connection for arthritis of the left shoulder must be denied.  

Degenerative arthritic changes have been found in the Veteran's cervical spine (neck), right shoulder, and both knees.  However, none of the treating physicians have linked these findings to the Veteran's active service or to any episode during his active duty for training.  The Veteran has not clearly identified any neck injury or right shoulder injury in service.  The Veteran has testified that his knee symptoms began in service, but has not provided any details of an injury or symptoms in service.  He has said that he had knee problems in service but this is not enough to connect any symptoms in service to the mild degenerative changes first documented years later.  Thus, we find no credible lay evidence of a relevant disease or injury in service or of a continuity of symptoms following active service.  On the other hand, there is a significant amount of competent credible medical evidence against the claim.  The Veteran's neck, upper and lower extremities were found by physicians to be normal when he was examined shortly before leaving active service in December 1979, and on Reserve examinations in October 1982, August 1987, and April 1992.  Further, on the recent VA examination in October 2010, the examiner expressed the opinion that it was less likely than not that the knee arthritis was related to the Veteran's active service.  

Since there is no credible continuity of arthritis or knee symptoms, and there are no medical opinions supporting the claims, and there are medical opinions against the claims, the clear preponderance of evidence is against the claims for service-connection for bilateral knee disorders and for arthritis of ankles, shoulders, and cervical spine.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

There is no evidence of avascular necrosis of the hips during service.  There is no lay evidence of a relevant disease or injury of the hips during the Veteran's active service or during any period of active duty or active duty for training.  There is no lay evidence of a continuity of symptoms.  There is no medical documentation of symptoms until many years after service.  There is evidence against the claim.  Veteran's lower extremities were found by physicians to be normal when he was examined shortly before leaving active service in December 1979, and on Reserve examinations in October 1982, August 1987, and April 1992.  The private physicians did not specifically state that prolonged prednisone therapy may have caused the onset in 1997, but his private physicians clearly felt that history was significant.  On the October 2010 VA examination, the examiner expressed the opinion that the hip disorders were less likely than not related to the Veteran's active service.  Here, once more, the medical evidence forms a preponderance of evidence that overwhelms the Veteran's lay statements.  As the preponderance of the evidence is against the Veteran's claim for service connection for his hip disorders, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

Blood pressure varies with many factors, so a single reading does not support a diagnosis of hypertension.  See 38 C.F.R. § 4.104, Code 7101, Note (1) (2010).  On examination for separation from service, in December 1979, the Veteran's systolic pressure was within normal limits at 135 and diastolic pressure was border line at 90.  However, there were no subsequent elevated readings for many years.  On examination in October 1982, the doctor reported a blood pressure of 132/78 and expressed the opinion that the vascular system was normal.  On examination in August 1987, the doctor reported a blood pressure of 130/84 and expressed the opinion that the vascular system was normal.  On examination in April 1992, the doctor reported a blood pressure of 132/80 and expressed the opinion that the vascular system was normal.  The first evidence of hypertension comes over 17 years after the Veteran completed his active service.  On examination in April 1997, the doctor reported a blood pressure of 166/84 and expressed the opinion that the Veteran had systolic hypertension.  A private physician found uncontrolled hypertension in 2001.  Once more, the medical records show that there is no connection between the Veteran's active service and the claimed disability.  Rather, the medical records show by a preponderance of evidence that the Veteran's hypertension began long after service and is not related to service.  As the preponderance of the evidence is against the Veteran's claim for service connection for his hypertension, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

The Board emphasizes that the Veteran's reserve service has been considered.  By law, service-connection is granted for disease or injury incurred or aggravated during active service.  This includes active duty for training.  Service-connection may also be granted for injury during inactive duty training.  In this case, there is no claim or lay evidence of a relevant injury during active duty for training or inactive duty training.  There is no claim or lay evidence of a disability increasing in severity during such training.  There is no evidence documenting any of the claimed disabilities during such training.  While the Board must consider all basis for a claim that are reasonably raised  by the record, in there case, there is nothing that would support a claim that any of the disabilities at issue were incurred or aggravated during the Veteran's active duty for training or inactive duty training.  


ORDER

Service connection for a bilateral knee disorder is denied.  

Service connection for status post bilateral hip replacement is denied.  

Service connection for hypertension is denied.  

Service connection for arthritis of the ankles, shoulders, and cervical spine, with radiculopathy, is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


